Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8, 9, 11-13, 15-19, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) In claim 1, since the parts of the catalytic system define a chamber, how can they be ‘movable relative to each other’?
B) In claim 1, ‘when the liquid enters the catalyst chamber’ is conditional and a process limitation within an apparatus claim and thus is inappropriate. Moreover, claim 1 does not actually require a liquid.
 C) In claim 13, ‘configured by means of the minimal … regulation pressure’ is unclear. If this merely recites the inherent motion of things when pressure is applied to them, it is superfluous.
 D) In claim 8, ‘temperature of an environment of the apparatus’ is so vague and broad as to be meaningless. See also claim 16.
E) Claim 12 is completely unclear as to the window; how is it a window if it is sealed? It appears to be an aperture instead.

Claims 1-5, 8, 9, 11-13, 15-19, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. 8172912. 
Marsh teaches, especially in col. 2-7, 15-17 and the figures, making hydrogen. The piston reacts to pressure and is coated with catalyst.
This differs in not requiring the catalyst zone being in multiple parts (to the extent comprehended and clearly claimed), however the catalyst rod may rotate thus satisfying the relationship. It may also move back and forth.
.
 
Claims 1-5, 8, 9, 11-13, 15-19, 25, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16, 21-32 of copending Application No. 16/753238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the features of how the pistons are controlled are not spelled out, they are obvious to permit operation thereof. Note that the actual apparatus claimed does not differ; the roles of each zone are process considerations not relevant to apparatus claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. When the parts containing the catalysts components move away from each other, they no longer define a chamber. See figs. 7 and 8. The window appears to be an aperture instead, and is sometimes blocked when a wall moves adjacent to it. This is not clear. Is it correct? Marsh teaches a controller and ‘configured to’ does not actually require that pressure data be transmitted. Moreover, col. 16 teaches monitoring pressure. If applicant did not build or program the controller, it is not seen how using a known controller for its intended function could impart patentability.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736